January 7, 2016 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS STOCK FUNDS File No.: 811-21236; 333-100610 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended October 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6838. Very truly yours, /s/ Loretta Johnston Loretta Johnston Supervisory Paralegal
